DETAILED ACTION
Receipt is acknowledged of Applicant’s: (a) amendments to the claims and response, filed on 7 October 2020; and (b) IDS, filed on 8 October 2020.
Applicant’s arguments are persuasive; as such, the obviousness rejections cited in the previous Office action are withdraw.  Upon further consideration, the following are new grounds of rejection.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Information Disclosure Statement
The references cited in the response filed on 7 October 2020 fail to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  
*  *  *  *  *



Claim Interpretation
	Independent claim 63 is directed to a solid immediate release pharmaceutical composition.  Additional limitations were added to the claim in the amendment filed on 25 June 2020.  The claim is directed to 300 mg of Compound A and a meltable binder suitable for twice daily dosing.  
The concentration of Compound A is recited as at least 40%.  This concentration approaches 100%, as an upper limit is not recited and no amount of meltable binder is recited.  In a dependent claim (claim 66), a concentration of about 0.5% by weight to about 20% by weight of meltable binder is recited.  No combination of Compound A and specific binders or amounts of binder which lead to criticality or unexpected results is claimed or disclosed in order to overcome a prima facie case of obviousness as set forth in the rejections under 35 USC 103, below. 
The disclosure lacks support for the language directed to the amount of meltable binder sufficient to control degradation of Compound A to within pharmaceutically acceptable levels during the shelf-life of the claimed composition (see rejection under 35 USC 112(a), below).  
Independent claim 63 ends with functional language.  The recited release profile (see [00206]) is based upon a composition comprising Compound A (drug), PEG (binder), crospovidone (disintegrant), sodium carbonate monohydrate (pH modifying agent), colloidal silicon dioxide (glidant), and magnesium stearate (lubricant) (see Table 3).  However, claim 63 only recites two of the ingredients required to obtain the claimed release profile.  The claim does not recite agents critical to release kinetics, such as a disintegrant.  Thus, the claim is unclear because the recited functional characteristic 
*  *  *  *  *
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 63-79 and 119-122 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, Applicant added the language “wherein said meltable binder is present in an amount sufficient to control degradation of the salt of Compound A to within pharmaceutically acceptable levels during the shelf-life of said composition” to the amendment filed on 25 June 2020.  In the remarks filed on 25 June 2020, Applicant did not indicate where support for this language was found in the specification.  There is no explicit or implicit support for this language in the disclosure.  
The phrase “shelf-life” is not recited in the specification.  There is no support for this limitation.

*
Claims 63-79 and 119-122 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 63 recites the indefinite functional claim language, “wherein said composition releases at least 70% of Compound A in about 45 minutes measured using USP Apparatus II in 900 mL of sodium phosphate, pH 6.8, at 37oC and paddle speed of 50 rpm”.
The limitation is unclear because it merely states a functional characteristic (release profile) without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim; i.e., a solid immediate release composition comprising about 300 mg of Compound A and a meltable binder wherein the composition comprises at least about 40% by weight of Compound A.  As noted in the as-filed specification (see [00206] and Figure 2), the claimed dissolution profile was obtained when specific amounts of Compound A (drug), PEG (binder), crospovidone (disintegrant), sodium carbonate monohydrate (pH modifying agent), colloidal silicon dioxide (glidant), and magnesium stearate (lubricant) were added to a composition (see Table 3).  However, the only agents recited in claim 63 are the drug and binder.  These two agents alone will not achieve the claimed function.  Agents critical to release kinetics, such as disintegrant, are not recited.  
A suggestion for how Applicant may resolve the unclear boundaries is to recite
the specific agents in the specific amounts which result in the claimed functional language that are disclosed in the specification (see Table 3) and that would inform one of ordinary skill in the art of the metes and bounds of the functional limitation.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63-72, 76-79, 119, 120, and 122 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/143669 (“Chwalisz”) (see IDS filed on 27 February 2020) in view of WO 2017/221144 (“Peddireddy”) (see IDS filed on 27 February 2020) further in view of US 2015/0164917 (“Valducci”) (see PTO-892).
	The instant specification states that “[t]he present invention relates to pharmaceutical compositions of elagolix or elagolix sodium or Compound A” (see [0002] of the specification as-filed).
	Chwalisz teaches an oral dosage form comprising 300 mg of Compound A administered twice a day (see, e.g., [0018], [0052], [0082], [00106], and [00138]).  The composition may comprise excipients (see [0044]), suggesting claim 63.
	Chwalisz explains that Compound A is administered in an amount which is effective to treat a particular disorder, i.e., sufficient to achieve GnRH receptor antagonist activity (see [00215]).
	Regarding claim 78, sodium salt of Compound A is disclosed (see [0041]). 
	Chwalisz differs from the instant claims in that it does not disclose the particular excipients claimed or the amount of Compound A in relation to the total weight of the composition when the composition includes excipients.  
Peddireddy teaches, e.g., a process for preparation of amorphous Elagolix sodium (suggesting claim 79) and a solid dispersion comprising amorphous Elagolix sodium and one or more pharmaceutically acceptable carriers (see page 6, paragraph immediately under “Detailed Description”).
Regarding claims 63-65, disclosed pharmaceutically acceptable carriers include polyethylene glycol and hydroxypropyl cellulose (see paragraph bridging pages 9 and 10).  
Regarding the amount of Compound A recited in claim 63 and meltable binder recited in claim 66, the disclosed solid dispersion comprises amorphous Elagolix sodium and carrier in weight ratios ranging from about 5:95 to about 95:5 (see page 10, first full-paragraph).     
Regarding claims 63-65, the composition disclosed by Peddireddy may comprise tablets (see page 15, last paragraph).
Peddireddy explains that the amorphous form of a drug is the high energy form and usually improves the dissolution rate (see page 2, first paragraph).  Peddireddy additionally explains that the disclosure provides a pharmaceutical composition comprising Elagolix sodium in a solid form, wherein the physiochemical stability and the dissolution characteristics of the solid form is improved, and wherein Elagolix sodium is rendered more suitable for use in a pharmaceutical composition (see page 2, first full-paragraph).   
Chwalisz differs from the instant claims in that it does not disclose an immediate release composition or the amounts of the various excipients claimed.  However, immediate release formulations of drugs for treatment of endometriosis are known and 
the claimed amounts of the claimed excipients are known in the art of immediate release formulations.  
For example, Valducci discloses an immediate release tablets containing mifepristone (selective progesterone receptor antagonist) for treatment of endometriosis (see, e.g., abstract) comprising 2-6% of a binder such as polyvinylpyrrolidone (see [0016] and [0019]) (suggesting claims 66 and 119), 1-5% of a disintegrant such as croscarmellose sodium (see [0015] and [0019]) (suggesting claim 69), and 0-1% of a glidant such as colloidal silica (see [0014] and [0019]) (suggesting claims 72 and 120).
Valducci explains that the disclosed components make it possible to obtain immediate-release tablets for oral administration with excellent uniformity of content.     
Regarding the “stable solid” of claim 63 and the dissolution profiles of claims 63 and 77, Applicant’s composition, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  Thus, burden shifts to applicant to show unexpected results, by declaration or otherwise.  In re Fitzgerald, 205 USPQ 594.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the composition of claim 63, as taught by Chwalisz in view of Peddireddy further in view of Valducci.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it is useful in treating particular disorders, as explained by Chwalisz (see above).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to use Compound A with a meltable binder in the claimed amounts because it results in improved physicochemical stability and dissolution characteristics of the solid form of Elagolix, as explained by Peddireddy (see above).  Finally, one of ordinary skill in the art at the time the invention was made would have been motivated to use   the claimed excipients in the claimed amounts because they are useful in formulating immediate release compositions for oral administration, with excellent uniformity of content, as explained by Valducci (see above).
*
Claims 63-79 and 119-122 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/143669 (“Chwalisz”) (see IDS filed on 27 February 2020) in view of WO 2017/221144 (“Peddireddy”) (see IDS filed on 27 February 2020) further in view of US 2015/0164917 (“Valducci”) (see PTO-892) further in view of WO 02/11732 (“Peng”) (see IDS filed on 27 February 2020) further in view of US 2016/0008777 (“Patel”) (currently of-record), as applied to claims 73-75 and 121.
	Chwalisz, Peddireddy, and Valducci are discussed above.  These references differ from the instant claims in that they do not disclose a pH modifying agent.
	Peng is directed to compounds useful as antagonists of the GnRH receptor (see page 4, lines 12-13).  The GnRH antagonists may be formulated into pharmaceutical compositions composed of the compound and a pharmaceutically acceptable carrier (see page 26, lines 2-4).  Regarding claims 73 and 74, the composition may comprise auxiliary substances such as pH buffering agents, including sodium acetate (see page 27, lines 3-6).  Peng is silent as to the ratios recited in claim 75 or the particular agent recited in 121.  However, Patel teaches compositions comprising, inter alia, GnRH analogs (see [0099]) at a concentration of about 0.005 to about 99% (see [0127]).  The disclosed composition may further comprise at least one inactive agent (see [0129]) such as pH modifiers (see [0130]) and a base composition in an amount from about 1 to about 99.995% (see [0133]).  Thus, the reference envisions the ratio recited in claim 75 when the base composition is subtracted from the total weight, leaving only the active agent (i.e. GnRH analog) and inactive agent (i.e. pH modifier).  Regarding claim 121, sodium carbonate is disclosed as a pH modifier (see [0156]).     
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the composition of claim 63 further comprising a pH modifying agent, as taught by Chwalisz in view of Peddireddy further in view of Valducci further in view of Peng, further in view of Patel.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it is useful in treating particular disorders, as explained by Chwalisz (see above).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to use Compound A with a meltable binder in the claimed amounts because it results in improved physicochemical stability and dissolution characteristics of the solid form of Elagolix, as explained by Peddireddy (see above).  Furthermore, one of ordinary skill in the art at the time the invention was made would have been motivated to use   the claimed excipients in the claimed amounts because they are useful in formulating immediate release compositions for oral administration, with excellent uniformity of content, as explained by Valducci (see above).  Finally, one of ordinary skill in the art at the time the invention was made would have been motivated to add pH modifying agents to increase the bioavailability of the active agent.  
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615